Citation Nr: 0620077	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-37 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than December 28, 
2001, for the grant of service connection for osteoarthritis 
of the lumbar spine secondary to bilateral pes planus.

2. Entitlement to service connection for osteoarthritis of 
the right knee with a torn posterior medial meniscus, 
secondary to bilateral pes planus.

3. Entitlement to service connection for anterior shin splint 
of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Boston, Massachusetts which granted service 
connection for lumbar osteoarthritis and assigned a 20 
percent evaluation, effective December 28, 2001. 

Based on the veteran's November 1999 submission from John F. 
Mahoney, M.D., the record raises the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).   The issue of 
entitlement to a TDIU, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the AMC in Washington, DC.  Consistent 
with the instructions below, VA will notify you of the 
further action that is required on your part.


FINDINGS OF FACT

1. On November 29, 1999, VA received notice of a medical 
nexus opinion upon which would later be based a grant of 
service connection for osteoarthritis of the lumbar spine 
(formerly lumbosacral strain) as secondary to the service-
connected disability of bilateral pes planus.

2. Resolving reasonable doubt in the veteran's favor, 
osteoarthritis of the right knee, with a torn posterior 
medial meniscus, is proximately due to or the result of a 
service-connected disability.


CONCLUSIONS OF LAW
1. The criteria for the assignment of an effective date of 
November 29, 1999, but no earlier, for the grant of service 
connection for osteoarthritis of the lumbar spine, secondary 
to bilateral pes planus, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2005).

2. Osteoarthritis of the right knee, with torn posterior 
medial meniscus, was caused or aggravated by an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Earlier Effective Date Claim

As to the grant of service connection for osteoarthritis of 
the lumbar spine (formerly lumbosacral strain) as secondary 
to the service-connected disability of bilateral pes planus, 
the veteran requests an effective date of November 16, 1999.  
The veteran notes that November 16, 1999 is the date of a 
letter from John F. Mahoney, M.D., who opined that the 
claimant's lumbar condition pre-existing service was 
aggravated by his problems with collapsed arches.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A.  § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. §  
3.157(b)(1).  

The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  

In this case, a claim to reopen the issue of entitlement to 
service connection for a back condition was denied in May 
1998.  Subsequently, VA granted service connection for lumbar 
osteoarthritis secondary to bilateral pes planus, effective 
December 28, 2002.  The effective date assigned by the RO was 
the date of VA's receipt of the appellant's letter which 
requested a status report concerning his back injury claim.  
The date assigned, however, was not the date of receipt by VA 
of the claim to reopen the issue of entitlement to service 
connection for a back condition.  VA actually received notice 
of the veteran's claim to reopen his claim of entitlement to 
service connection for a back condition on November 29, 
1999.  That date, therefore, is the date of receipt of the 
claim for purposes of determining the effective date.  38 
C.F.R. 3.400.

As to the question of when entitlement arose, the veteran's 
November 29, 1999 letter included a November 16, 1999 letter 
from Dr. Mahoney.  This private medical opinion found a nexus 
between a severe lumbar condition and the appellant's 
military service.  This letter was a key medical reason 
supporting the RO's later grant of entitlement to service 
connection in the instant matter on appeal.  The Board 
therefore finds that entitlement arose on November 29, 1999, 
the date of VA's receipt of this medical evidence.  See 38 
C.F.R. § 3.157(b)(2). 

As the date of receipt of the claim to reopen and the date 
entitlement arose are one and the same, that date, November 
29, 1999, shall be taken to be the effective date for service 
connection for lumbar osteoarthritis secondary to bilateral 
pes planus.  

The appeal is allowed.

Right Knee Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records do not document any problems with the 
appellant's knees.  Post-service, the Board notes the 
existence in the record of the veteran's complaints about his 
knees as early as May 1963.  Shelley K. Charnoff, M.D., in 
July 1998, diagnosed minimal degenerative arthritis of the 
right knee.  Kenneth L. Mendelson, M.D., diagnosed mild 
degenerative changes and small right knee effusion in January 
2002.  A Magnetic Resonance Imaging (MRI) examination 
conducted by Daryl R. Parker, M.D., in April 2002 confirmed a 
posterior medial meniscus tear of the right knee.  The 
claimant was diagnosed with osteoarthritis with a torn 
posterior medial meniscus at a June 2002 VA examination.  

Given the above facts, the Board's analysis will focus on 
whether the appellant's right knee disability is related to 
his military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  

In November 1999, Dr. Mahoney opined that the veteran's right 
knee disorder was caused by pes planus, or flat feet.  In a 
lengthy opinion that argued in favor of a causal link between 
the veteran's pes planus and his right knee, Dr Mahoney 
concluded as follows:

The knee condition presented by [the veteran] is, in my 
opinion, chondromalacia patella, or 'runner's knee' and was 
caused by a flattened arch which causes the lower leg to 
rotate inward....  It is my professional opinion that [the 
veteran] is permanently and totally disabled due to the 
combination of his severe bullous disease, collapsed arches 
and severe disc disease, all of which are the direct result 
of his military service.

William F. Fishbaugh, Jr., M.D., opined in a May 2002 letter 
that the veteran's right knee problems were related to 
collapsed arches he experienced in service.  Dr. Fishbaugh 
also underscored that exactly this causal relationship of 
knee problems and collapsed arches was commonly seen in his 
practice.  Dr. Fishbaugh wrote:

After physical examination today, it's my medical opinion 
that the severe degenerative changes that he has in his 
lumbosacral spine, the tear of the medial meniscus with 
degenerative changes in the right knee joint and the 
flattening of the longitudinal arches are causally related 
[to] the collapse of his arches that occurred while he was in 
the Army from 1953 to 1956.  

The basis of this conclusion is that with flattening with 
both longitudinal arches, this precipitates abnormal foot 
biomechanics which throws the force alignment out of the legs 
and, therefore, there is abnormal alignment in all the 
weight-bearing joints from the low back to his feet.  

In my clinical experience, it's not uncommon for me to see 
people with flattening of the longitudinal arch who present 
persistent pain and disability in the weight-bearing joints 
of their body-low back, hips, knees, ankles, and feet.  I 
mention this because I've treated hundreds of patients with 
similar problems with the weight-bearing joints causally 
related to a flattening of both longitudinal arches. 

On the other hand, a December 2002 VA examination states that 
the veteran's right knee condition is probably unrelated to 
military service "in view of the fact that the pain in the 
knee came on after a squatting episode and getting up from 
squatting, which is a classic etiology for a torn meniscus."

The Board accords more deference to the opinions of Drs. 
Mahoney and Fishbaugh because of the detailed manner in which 
they addressed the issue of service connection and because 
they were made by his regular treatment providers in the 
normal course of treatment.  Dr. Mahoney has been treating 
the veteran since 1983.  Dr. Fishbaugh likewise has had the 
veteran under his "care for a number of years with chronic 
pain involving his weight-bearing joints."  

While the VA opinion is of some probative value, given the 
opinions of Drs. Mahoney and Fishbaugh, and especially the 
detailed opinion offered by the latter, the Board finds that 
the veteran's right knee disorder is proximately due to or 
the result of his bilateral pes planus.  That is, the 
evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, the veteran is entitled 
to service connection for osteoarthritis of the right knee 
with torn posterior medial meniscus secondary to bilateral 
pes planus.  38 C.F.R. §§ 3.102, 3.310.

The appeal is allowed.

Conclusion

In the present appeal, in September 2002 the veteran was 
provided notice of what type of information and evidence were 
needed to substantiate his claims for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  The Board, however, finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

As for the decision to grant an earlier effective date of 
November 29, 1999, the veteran, through his representative, 
has argued that a November 1999 effective date is warranted.  
That has been granted.  The veteran, however, specifically 
requested an effective date of November 16, 1999.  That date 
is indeed the date Dr. Mahoney signed his medical nexus 
opinion.  It is not, however, the date of receipt by VA of 
this claim of entitlement, which date is November 29, 1999.  
38 U.S.C.A.  § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

As for the decision to grant service connection for 
osteoarthritis of the right knee, with a torn posterior 
medial meniscus, secondary to bilateral pes planus, following 
the RO's receipt of this decision a rating and an effective 
date will be assigned.  In the absence of the RO first 
promulgating that rating, it is premature at this stage to 
decide whether or not the veteran will be prejudiced by that 
currently nonexistent rating decision.  Of course, following 
promulgation the veteran may appeal either the rating and/or 
the effective date assigned, at which time the validity of 
any notice of VA's statutory duty to assist the veteran may 
be further addressed.


ORDER

Service connection for lumbar osteoarthritis is granted 
effective from November 29, 1999, subject to the provisions 
governing the payment of monetary benefits.

Service connection for osteoarthritis of the right knee with 
a torn posterior medial meniscus, secondary to bilateral pes 
planus, is granted.
 

REMAND

In light of the grant of entitlement to service connection 
for osteoarthritis of the right knee in this decision, and 
the prior grants of entitlement to service connection for 
lumbar osteoarthritis and pes planus, the Board finds that 
under Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (VA has a duty to "fully and sympathetically develop a 
veteran's claim to its optimum"), further development is 
required to include a new VA examination to address whether 
the appellant's shin splints are caused or aggravated by any 
service connected disorder.  

On remand, the veteran should be notified that the current 
record does not include any postservice medical evidence 
showing a medical nexus between right lower extremity shin 
splints and military service.  As such evidence is critical 
to establishing his claims, he should be invited to obtain 
and associate with the record any outstanding treatment 
records or other relevant evidence that might demonstrate 
this medical link.  38 U.S.C.A. § 5103A(b).

On remand, the RO should also notify the veteran that the 
record is devoid of any evidence of treatment other than VA 
treatment records dated in April and June 2002.  Hence, the 
RO should invite the appellant to provide authorization to 
obtain pertinent records, including particularly any medical 
records which would link the claimed disability to service.  
38 U.S.C.A. 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. The RO should supply the appellant 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 
2. The RO should notify the appellant 
that the current record is devoid of any 
evidence of treatment before April 2002, 
and does not include any medical opinion 
evidence showing a link between a current 
shin splint disability and service.  He 
is invited to file authorizations 
identifying the location of all medical 
records that might substantiate the 
claim.
 
3. After securing new authorizations from 
the veteran, VA should request all of his 
treatment records.  If any are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.   If any of these records are 
Federal records, and cannot be secured, a 
written unavailability memorandum must 
also be prepared and added to the claims 
folder. 
 
4. After completion of all of the above 
to the extent possible, the RO should 
make arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a medical examination by an 
orthopedist to ascertain the nature and 
etiology of any current right lower 
extremity shin splints.  The claims 
folder is to be provided to the 
orthopedist for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the orthopedist should be accomplished 
and all clinical findings should be 
reported in detail.  Thereafter, the 
orthopedist must address whether the 
appellant currently suffers from shin 
splints, and if so, whether it is at 
least as likely as not that the disorder 
is related to service.  If shin splints 
are not directly related to service, the 
examiner must address whether it is at 
least as likely as not that shin splints 
are caused or aggravated by a service 
connected disorder to include right knee 
osteoarthritis and pes planus.  For any 
opinion offered a complete rationale must 
be provided.
 
5. The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once. 
 
6. The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case (SSOC), which must address all 
evidence received in the claims file 
since the October 2003 statement of the 
case, and provide the appellant an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


